 

Exhibit 10.3

 

FORM OF THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
effective as of April 11, 2020 (the “Effective Date”), is between Corbus
Pharmaceuticals Holdings, Inc. (the “Company”) and Sean Moran (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive has been employed by the Company as its Chief Financial
Officer pursuant to the terms of a second amended and restated employment
agreement dated April 11, 2018, as amended (the “Prior Employment Agreement”);

 

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Financial Officer, and the Executive desires to accept such continued
employment, on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and the Executive have mutually agreed that, as of the
Effective Date, this Agreement shall amend, restate and replace the Prior
Employment Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. EMPLOYMENT. Subject to the terms and conditions set forth herein, the Company
hereby employs the Executive, and the Executive hereby accepts such employment
by the Company commencing on the Effective Date.     2. SCOPE OF EMPLOYMENT.
During the term of this Agreement, Executive shall hold the position of Chief
Financial Officer and shall have those duties and responsibilities customarily
associated with the title of Chief Financial Officer plus any additional duties
as may reasonably be assigned to him from time to time by the Company. The
Executive shall report directly to the Chief Executive Officer and work closely
with other members of the management team. The Executive will devote his full
time and best efforts to the business and affairs of the Company. The Executive
shall be subject to and comply with the Company’s policies, procedures and
approval practices as generally in effect at any time and from time to time.    
3. PREVIOUS OBLIGATIONS. The Executive represents that his employment by the
Company and the performance of his duties on behalf of the Company does not, and
shall not, breach any agreement that obligates the Executive to keep in
confidence any trade secrets or confidential or proprietary information of any
other party or to refrain from competing, directly or indirectly, with the
business of any other party. The Executive shall not disclose to the Company any
trade secrets or confidential or proprietary information of any other party.    
4. COMPENSATION. As full compensation for all services to be rendered by
Executive during the term of this Agreement, the Company will compensate the
Executive as follows.

 

  4.1 Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) at the annualized rate of $400,000, which shall be subject to customary
withholdings and authorized deductions and shall be payable in equal
installments in accordance with the Company’s customary payroll practices in
place from time to time. The Executive’s Base Salary shall be subject to review
on at least an annual basis. The foregoing annualized rate will be effective for
fiscal year 2020 and may be reevaluated by the Company’s Board of Directors for
fiscal year 2021.

 

   

   

 

  4.2 Annual Bonus.

 

  (a) The Executive will be eligible to participate in an annual executive bonus
plan pursuant to which he may earn a bonus (“Bonus”) equal to up to 40% of his
Base Salary (such maximum bonus may be referred to as the “Target Bonus”).      
  (b) Prior to the commencement of each calendar year the Company’s Board of
Directors (the “Board”) will establish and approve the Target Bonus for such
calendar year. Achievement of the Target Bonus will be based on the Executive
meeting individual objectives and the Company meeting Company-wide objectives
(collectively, the “Performance Criteria”).         (c) The Board may, in its
discretion, grant the Executive a Bonus in excess of the Target Bonus if the
Performance Criteria are exceeded.         (d) Following the close of each
calendar year but in no event later than January 30th, the Board will meet and
determine the extent to which the Performance Criteria have been achieved for
such year and the amount of the Bonus. Based on that determination, payment of
the Bonus (if any) shall be made by March 15th.         (e) Notwithstanding the
foregoing to the contrary (including all Performance Criteria being met),
payment of the Bonus shall be at the sole and absolute discretion of the Board,
based on, among other things, the financial condition of the Company.

 

  4.3 Stock Option Grants. During the Term (as defined below), subject to the
terms of the Corbus Pharmaceuticals Holdings, Inc. 2014 Equity Compensation Plan
(the “2014 Plan”) or any successor equity compensation plan as may be in place
from time to time and separate award agreements, the Executive also shall be
eligible to receive from time to time additional stock options or other awards
in amounts, if any, to be approved by the Board or the Compensation Committee in
its discretion.         4.4 Benefits. During his employment and subject to any
contribution therefore generally required of employees of the Company, the
Executive shall be entitled to participate in any and all employee benefit plans
from time to time in effect for executive employees of the Company generally.
Such participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company and (iii) the
discretion of the Board or any administrative or other committee provided for in
or contemplated by such plan. The Company may alter, modify, add to or delete
its employee benefit plans at any time as it, in its sole judgment, deems
appropriate.         4.5 Vacations and Holidays. During the term of his
employment, the Executive shall be entitled to 15 paid days off per calendar
year (none of which may be carried over from one year to the next, except as
otherwise required by applicable law) as well as those paid public holidays
provided for in the Company’s standard policies, as they may be amended from
time to time.         4.6 Changes to Compensation. The Company may, at its sole
discretion, change the terms and conditions of Executive’s employment, including
without limitation, the terms of the Executive’s compensation (other than the
terms and conditions of outstanding options or other awards under the 2014 Plan
which shall continue to be governed by the applicable award agreements and the
2014 Plan). After completion of the Term (as defined below), the Company shall
give the Executive at least 14 days’ prior written notice of any changes to
Executive’s compensation.

 

5. EXPENSES. The Executive shall be entitled to reimbursement by the Company for
all necessary and reasonable travel, entertainment and other business expenses
incurred by him in connection with his duties hereunder. The Company shall
reimburse the Executive for all such expenses upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies as in effect from time to time.

 

 -2- 

   

 

6. CONFIDENTIALITY.

 

  6.1 Definition. During the term of his employment, the Executive will have
access to the Company’s confidential business information (the “Confidential
Information”). Confidential Information means all trade secrets, know-how,
show-how, theories, technical, operating, financial and other business
information relating to the Company, its affiliates and each of their respective
businesses or potential businesses, whether or not reduced to writing or other
medium, and whether or not marked or labeled confidential, proprietary or the
like, specifically including, without limitation, the following: inventions
(including, without limitation, Work Product (as defined below)), designs, data,
computer code, works of authorship, formulas, compounds, indications,
techniques, ideas, discoveries, products and services under development,
investor, customer and vendor information of any kind, marketing and business
plans, pricing and profit margins, memoranda, notes, records, files, reports and
other documentation, processes, business methods, improvements, modifications
and creations, methodology, concepts, research, specifications, data processes,
operations procedures, computer systems and software; provided, however, that
Confidential Information shall not include information that is or becomes
generally available to the public, unless such information has become generally
available as a result of the Executive’s direct or indirect act or omission or
as a result of the disclosure by any other person in violation of any
contractual, legal or fiduciary obligation.         6.2 Use of Confidential
Information. Subject to the other provisions of this Agreement, the Executive
shall use Confidential Information only in the performance of the Executive’s
duties for the Company.  Subject to the other provisions of this Agreement, the
Executive shall not use Confidential Information at any time (during or after
the Executive’s employment) for the Executive’s personal benefit or in any
manner adverse to the interests of the Company, its affiliates, or any of their
respective investors and clients.         6.3 Protection and Non-Disclosure of
Confidential Information. The Executive shall safeguard the Confidential
Information by all reasonable steps and abide by all policies and procedures of
the Company in effect from time to time regarding storage, copying, destroying,
publication or posting, and handling of such Confidential Information, in
whatever medium or format that Confidential Information takes. At all times
during and after his employment by the Company, the Executive shall not, unless
the Company expressly consents in advance in writing or unless otherwise
permitted by this Agreement, disclose Confidential Information at any time
except (i) to authorized Company personnel, or (ii) when required to do so by a
court of law, a governmental agency, or an administrative or legislative body
(each with jurisdiction to order the Executive to divulge, disclose or make
accessible such information); provided that, the Executive shall give prompt
written notice to the Company of such requirement and reasonably cooperate with
any attempt by the Company and/or its affiliates to obtain a protective order or
similar treatment.  Notwithstanding the foregoing, nothing in this Agreement
prohibits, limits, or otherwise interferes with the Executive’s protected rights
under federal, state or local law to, without notice to the Company, (i)
communicate or file a charge with a government regulator; (ii) participate in an
investigation or proceeding conducted by a government regulator; or (iii)
receive an award paid by a government regulator for providing information.      
      6.4 Return of Confidential Information. Upon request of the Company, the
Executive will promptly (i) deliver to the Company all documents and other
tangible media in the Executive’s possession or control that evidence, contain
or reflect Confidential Information (including all copies, reproductions,
digests, abstracts, analyses, and notes) and (ii) destroy any intangible
materials that evidence, contain or reflect Confidential Information on
equipment or media not owned by the Company.         6.5 Other Agreements.  The
Executive shall execute and abide by all confidentiality agreements which the
Company reasonably requests the Executive to sign or abide by, whether those
agreements are for the benefit of the Company, an affiliate of the Company, or
an actual or a potential client thereof.

 

 -3- 

   

 

  6.6 Defend Trade Secrets. The Executive acknowledges that the Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret if (i) the Executive makes such
disclosure in confidence to a federal, State, or local government official,
either directly or indirectly, or to an attorney and such disclosure is made
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) the Executive makes such disclosure in a complaint or other
document filed in a lawsuit or other proceeding if such filing is made under
seal.    Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer's
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual: (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.  Nothing contained herein will waive, limit or affect any rights of
the Company under any applicable trade secrets laws, including Defend Trade
Secrets Act of 2016, which will be enforceable separate and apart from this
Agreement.

 

7. ASSIGNMENT OF WORK PRODUCT.

 

  7.1 Definitions. The following capitalized terms shall have the meanings
assigned to them below:

 

“Intellectual Property” means collectively all Work Product and all Intellectual
Property Rights relating to all Work Product.

 

“Intellectual Property Rights” means all copyrights, copyright registrations and
copyright applications, trademarks, service marks, trade dress, trade names,
trademark registrations and trademark applications, patents and patent
applications, trade secret rights, and all other intellectual property rights
and intellectual property interests existing, created or protectable under any
intellectual property or other law of any nation.

 

“Work Product” means any and all inventions, discoveries, works of authorship,
developments, improvements, formulas, compounds, indications, techniques,
concepts, data and ideas (whether or not patentable or registerable under
patent, copyright, or similar statute) made, conceived, prepared, created,
discovered, or reduced to practice by the Executive, either alone or jointly
with others, during the period of his employment, that (i) result or relate to
work performed by the Executive for the Company, (ii) are made by use of the
equipment, supplies, facilities or Confidential Information of the Company, or
are made, conceived or completed, wholly or in part, during hours in which the
Executive is working for the Company, or (iii) are related to the business of
the Company or the actual or demonstrably anticipated business of the Company.

 

  7.2 Property of the Company. All Intellectual Property is and will be the sole
property of the Company.         7.3 Copyrights; Assignment. The Executive
agrees that all copyrightable materials that fall within the definition of Work
Product, will be, to the maximum extent permitted by law, works-made-for-hire
for the Company under copyright law, and to the extent not works-made-for-hire,
the Executive hereby irrevocably assigns to the Company, without royalty or
further consideration to the Executive, all right, title, and interest he may
have, or may acquire, in and to all Intellectual Property.         7.4
Disclosure. The Executive will promptly disclose in writing all Work Product to
the Company. The Executive agrees to keep adequate and current written records
of all such Work Product, in the form of notes, sketches, drawings, electronic
records and/or other reports, which records are, and will remain, the sole
property of the Company and will be available to the Company at all times.

 

 -4- 

   

 

  7.5 Execution of Documents. Whenever requested by the Company, both during the
period of the Executive’s employment and thereafter, the Executive will promptly
sign and deliver to the Company any and all applications, assignments and other
documents that the Company considers necessary or desirable in order to: (a)
assign, apply for, obtain, and maintain any Intellectual Property Rights in the
United States and for other countries relating to any Work Product, (b) assign
and convey to the Company or its designee the sole and exclusive right, title,
and interest in and to all Intellectual Property, (c) provide evidence regarding
the Intellectual Property that the Company considers necessary or desirable, and
(d) confirm the Company’s ownership of the Intellectual Property, all without
royalty or any other further consideration to the Executive.         7.6
Assistance to the Company. Whenever requested by the Company, both during the
period of the Executive’s employment and thereafter, the Executive will assist
the Company in assigning, obtaining, maintaining, defending, registering and
from time to time enforcing, in any and all countries, the Company’s right to
the Intellectual Property. This assistance may include, without limitation,
testifying in a suit or other proceeding. If the Company requires assistance
from the Executive after termination of his employment, other than assistance as
set forth in Section 7.5, the Executive will be compensated for time actually
spent in providing assistance at an hourly rate equivalent to his compensation
at the time his employment was terminated together with his reasonable, actual
out-of-pocket expenses incurred in providing such assistance, to the extent
permitted by applicable law and/or court rules.         7.7 Power of Attorney.
For use in the case that the Company cannot obtain the Executive’s signature on
any document that the Company considers necessary or desirable in order to
assign, apply for, prosecute, obtain, or enforce any Intellectual Property,
whether due to the Executive’s non-cooperation, unavailability, or any other
reason, the Executive hereby irrevocably designates and appoints the Company and
each of its duly authorized officers and agents as his agent and
attorney-in-fact to act for, and on the Executive’s behalf, to execute and file
any such document and to do all other lawfully permitted acts to further the
assignment, transfer to the Company, application, registration, prosecution,
issuance, and enforcement of all Intellectual Property, with the same force and
effect as if executed and delivered by the Executive.         7.8 Prior
Inventions. The Executive represents that any inventions, prior works of
authorship, discoveries, concepts or ideas, if any, to which the Executive
presently has any right, title or interest, and which were previously conceived
either wholly or in part by the Executive, and that the Executive desires to
exclude from the operation of this Agreement are identified on Schedule A of
this Agreement (each a “Prior Invention”). The Executive represents that the
list contained in Schedule A is complete to the best of his knowledge. If during
the Executive’s retention with the Company, the Executive incorporates a Prior
Invention into a Company product, process or service or its use, the Executive
shall be deemed to have automatically granted to the Company a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, display, perform sell and otherwise use such Prior Invention as part of
or in connection with any Company product, process or service. The Executive
shall not incorporate a Prior Invention into a Company product, process or
service or its use without the Company’s prior written consent.

 

8. NON-COMPETITION; NON-SOLICITATION.

 

  8.1 Non-competition. To protect the Company’s legitimate interests in, among
other things, the Company’s Confidential Information, trade secrets, and
goodwill, during the Employment Period and the Restricted Period (as defined
below), the Executive shall not, in any geographic location where within the two
years prior to cessation of employment with the Company the Executive provided
services to the Company or had a material presence or influence, directly or
indirectly, whether as a partner, principal, shareholder, licensor, licensee,
employee, officer, director, manager, agent, representative, advisor, promoter,
associate, investor, or otherwise, assist in or engage in providing any services
that the Executive provided to the Company during the prior two years, to a
Competitive Business (as defined below).  The geographic limitation as set forth
in this Section 8.1 does not apply during the Employment Period, during which
there is no geographic limitation to the restrictions as set forth in this
Section 8.1.

 

 -5- 

   

 

    In furtherance of the foregoing, the Company will provide the Executive with
the following:

 

  (a) Subject to Sections 11.5 and 11.6, in the event that the Executive’s
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason, during the Term (as defined below) other than during
the Change in Control Period (as defined in subsection 8.1(b)), the Company
shall pay to the Executive an amount equal to twelve months of his then current
Base Salary under Section 4.1 above (less applicable withholdings and authorized
deductions), to be paid in equal installments bimonthly in accordance with the
Company’s customary payroll practices, commencing sixty (60) days following the
date of termination of employment.         (b) Subject to Sections 11.5 and
11.6, in the event that the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason, during the Term and within
the 3 months immediately preceding or the 12 months immediately following a
Change in Control (as defined in Section 11.4) (each, the “Change in Control
Period”), then in lieu of the payments set forth in subsection 8.1(a) above, the
Company shall pay to the Executive an amount equal to eighteen (18) months of
his then current Base Salary under Section 4.1 above (less applicable
withholdings and authorized deductions), to be paid in equal installments
bimonthly in accordance with the Company’s customary payroll practices,
commencing sixty (60) days following the date of termination of employment.  For
avoidance of doubt, if such termination precedes a Change in Control and any
payments or benefits have commenced pursuant to subsection 8.1(a), such payments
or benefits shall be taken into account for purposes of this subsection 8.1(b).

 

The Executive has the right to consult with counsel prior to signing this
Agreement, including this Section 8.1.

 

The Executive shall not provide any services to any other person, company,
entity or firm while the Executive is employed by the Company without the
Company’s written consent and may not do anything that may result in an actual
or perceived conflict of interest to the Company.

 

During the Restricted Period, the Executive shall, upon the Company’s request,
honestly, accurately, and completely provide the Company with the name of any
prospective new employer or hiring entity that follows the Executive’s
separation from the Company. During the Employment Period and the Restricted
Period, the Executive shall, upon the Company’s request, provide a copy of this
Agreement to any person, company, entity or firm.

 

  8.2 Certain Definitions. The following capitalized terms shall have the
meanings assigned to them below:

 

“Competitive Business” means any business that is developing or has developed a
cannabinoid agonist for the treatment of scleroderma, cystic fibrosis or other
inflammatory or fibrotic diseases.

 

“Employment Period” means the period commencing on the Effective Date and
continuing through and including the date of cessation of the Executive’s
employment with the Company.

 

“Restricted Period” means the 12 months from the date of cessation of the
Executive’s employment with the Company.

 



 -6- 

   

 

  8.3 Non-Solicitation. During the Employment Period and the Restricted Period,
the Executive shall not, directly or indirectly, whether on behalf of himself or
anyone else: (i) induce or attempt to induce a business associate of the Company
to refrain from doing business with the Company; (ii) use for his benefit or
disclose the name and/or requirements of any such business associate to any
other person or persons, natural or corporate; or (iii) solicit any of the
employees of the Company to leave the employ of the Company or hire anyone who
is an employee of the Company or has worked for the Company during the previous
12 months. The Restricted Period shall be extended by the length of any period
during which the Executive is in breach of the terms and conditions of this
Section 8.3.         8.4 Separate Covenants. The Executive acknowledges and
agrees that the covenants set forth in this Section 8 are an essential element
of this Agreement and the transactions contemplated hereby and that, but for the
agreement of the Executive to comply with such covenants, the Company would not
have entered into this Agreement.         8.5 Blue Pencil Provision. The parties
hereby expressly agree that the duration, scope and geographic area of
restriction set forth in this Section 8 are reasonable and necessary to protect
the legitimate business interests of the Company.  If any provision of this
Agreement should be found by any court of competent jurisdiction to be
unenforceable for any reason, including but not limited to being too broad as to
duration, scope, or area of restriction, then, and in that event, such provision
will nonetheless remain valid and fully effective, but will be considered to be
amended so that the duration, scope, and/or area of restriction set forth will
be changed to be the maximum duration, scope, or area of restriction, as the
case may be, that would be found enforceable by such court.

 

9. INJUNCTIVE RELIEF. The Executive acknowledges that the Company shall not have
an adequate remedy in the event that the Executive breaches Section 6, 7, 8 or
12 of this Agreement and that the Company will suffer irreparable damage and
injury in such event. The Executive agrees that the Company, in addition to any
other available rights and remedies, shall be entitled to seek an injunction
(without the necessity of posting a bond) restraining the Executive from
committing or continuing any violation of Section 6, 7, 8 or 12 of this
Agreement.     10. TERM; TERMINATION

 

  10.1. Term. Unless earlier terminated in accordance with the provisions of
this Section 10, the term of this Agreement shall continue for a period of (2)
years from the Effective Date (the “Term”).  If the Company continues to employ
the Executive after the expiration of the Term without a written extension of
the term, such employment shall continue on an AT-WILL basis and the Company
shall have the right to terminate the Executive’s employment for any reason or
no reason, with or without written notice.         10.2. Death. Upon the death
of the Executive, the Executive’s employment with the Company shall  terminate.
        10.3. Disability. If the Executive is unable to perform the essential
functions of the Executive’s employment with the Company for more than twelve
weeks (unless a longer period is required by state or federal law), the Company
shall have the right to terminate the Executive’s employment upon prior written
notice.         10.4 Termination by the Executive. The Executive may terminate
this Agreement and his employment hereunder with or without Good Reason (as
defined below) upon 30 days prior written notice to the Company.         10.5
Termination by the Company. The Company may terminate this Agreement and the
Executive’s employment hereunder (i) without Cause immediately upon written
notice to the Executive or (ii) immediately for Cause.         10.6 Certain
Definitions. The following capitalized terms shall have the meanings assigned to
them below:

 

 -7- 

   

 

“Cause” means: (i) the Executive’s chronic failure to perform those material
duties assigned to him pursuant to Section 2 above to the reasonable
satisfaction of the Board after written notice thereof and a reasonable
opportunity to respond and/or cure of not less than 30 days; (ii) the
Executive’s gross negligence or misconduct (including but not limited to acts of
fraud or theft or the violation of applicable laws) in connection with the
performance of his duties; (iii) the Executive’s material breach of Section 6, 7
or 8 above; (iv) the Executive’s commission of an act of moral turpitude; (v)
the Executive being dependent on or addicted to alcohol or drugs; or (vi) the
Executive’s conviction of or plea of nolo contendere to a felony.

 

“Good Reason” means the voluntary termination by the Executive within thirty
(30) days following: (i) a requirement that the Executive physically relocates
to another office that is more than 75 miles from the office location that the
Executive reported to on the Effective Date; (ii) a reduction in the Executive’s
rate of compensation, potential incentive compensation, or general benefits
(other than general changes, in each case, affecting all similarly situated
employees to substantially the same extent); or (iii) a material adverse change
in the Executive’s job description or a significant reduction of the scope of
the Executive’s authority or responsibilities.

 

11. EFFECT OF TERMINATION

 

  11.1 Payments Upon Termination. In the event that the Executive’s employment
with the Company is terminated for any reason, the Executive shall have the
right to receive (i) the compensation and reimbursable expenses then accrued
and/or earned and unpaid under Sections 4.1 and 5 of this Agreement through the
date of termination, (ii) payment for unused vacation days accrued through the
date of termination and (iii) any benefits required by the Consolidated Omnibus
Budget Reconciliation Act of 1985.         11.2 No Other Payments or Benefits.
The Executive acknowledges and agrees that upon the termination of his
employment, no other benefits, compensation or remuneration of any kind is owed
by the Company to the Executive other than as set forth in Sections 8.1 and 11
or as set forth in the agreements pertaining to stock options granted to the
Executive by the Company.         11.3 Survival. Notwithstanding anything to the
contrary set forth herein, Sections 6, 7, 8, 9 and 11-19 of this Agreement and
any remedies for the breach thereof, shall survive the termination of this
Agreement under the terms hereof. Termination of this Agreement shall not
relieve or release either party from any rights, liabilities or obligations
which it/he has accrued prior to the effective date of such termination.        
11.4 Additional Payments.  (a) Subject to Sections 11.5 and 11.6, in the event
that the Executive’s employment with the Company is terminated by the Company
without Cause or by the Executive for Good Reason, during the Term other than
during the Change in Control Period (as defined in subsection 11.4(b)), (A) if
the Executive then participates in the Company’s medical and/or dental plans and
the Executive timely elects to continue and maintain group health plan coverage
pursuant to COBRA, the Company shall reimburse the Executive for the cost of
health insurance under COBRA for a period of twelve months; provided, however,
that if and to the extent that the Company may not provide such COBRA
reimbursement without incurring tax penalties or violating any requirement of
the law, the Company shall use its commercially reasonable best efforts to
provide substantially similar assistance in an alternative manner, provided that
the cost of doing so does not exceed the cost that the Company would have
incurred had the COBRA reimbursement been provided in the manner described above
or cause a violation of Section 409A (as defined below), and (B) if the
Executive is entitled to a Bonus, subject to the Board’s discretion and approval
as set forth in Section 4.2 above, the Company shall pay such Bonus in
accordance with the terms of the applicable plan and on the same basis as other
participants in the plan except that the Bonus amount shall be prorated (based
on the percentage of days the Executive was employed relative to the total
number of days in the bonus earning period).

 

 -8- 

   

 

(b) Subject to Sections 11.5 and 11.6, in the event that the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, during the Term and within the 3 months immediately preceding or
the 12 months immediately following a Change in Control (as defined below)
(each, the “Change in Control Period”), then in lieu of the payments set forth
in subsection 11.4(a) above, the Company shall (A) if the Executive then
participates in the Company’s medical and/or dental plans and the Executive
timely elects to continue and maintain group health plan coverage pursuant to
COBRA, the Company shall reimburse the Executive for the cost of health
insurance under COBRA for a period of eighteen (18) months; provided, however,
that if and to the extent that the Company may not provide such COBRA
reimbursement without incurring tax penalties or violating any requirement of
the law, the Company shall use its commercially reasonable best efforts to
provide substantially similar assistance in an alternative manner, provided that
the cost of doing so does not exceed the cost that the Company would have
incurred had the COBRA reimbursement been provided in the manner described above
or cause a violation of Section 409A (as defined below), (B) pay the current
year Bonus at the Target Bonus level, which payment shall be made by March 15th
of the following calendar year, and (C) fully accelerate vesting of all of the
Executive’s outstanding stock options, restricted stock and other equity
incentive awards upon the later of (x) the Change in Control or (y) the
Executive’s termination of employment with the Company. For avoidance of doubt,
if such termination precedes a Change in Control and any payments or benefits
have commenced pursuant to subsection 11.4(a), such payments or benefits shall
be taken into account for purposes of this subsection 11.4(b).

 

As used in this Agreement, “Change in Control” means (x) a change in ownership
of the Company under clause (i) below or (y) a change in the ownership of a
substantial portion of the assets of the Company under clause (ii) below:

 

(i) Change in the Ownership of the Company. A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires ownership of
capital stock of the Company that, together with capital stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the capital
stock of the Company, the acquisition of additional capital stock by the same
person or persons shall not be considered to be a change in the ownership of the
Company. An increase in the percentage of capital stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires capital stock in the Company in exchange for property will be treated
as an acquisition of stock for purposes of this paragraph.

 

(ii) Change in the Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in clause (iii) below), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 80 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
under this clause (ii) when there is a transfer to an entity that is controlled
by the shareholders of the Company immediately after the transfer, as provided
below in this clause (ii). A transfer of assets by the Company is not treated as
a change in the ownership of such assets if the assets are transferred to (a) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its capital stock, (b) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (c) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding capital stock of the Company, or (d) an entity, at least 50
percent of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (ii)(c) of this paragraph. For
purposes of this clause (ii), a person's status is determined immediately after
the transfer of the assets.

 

 -9- 

   

 

(iii) Persons Acting as a Group. For purposes of clauses (i) and (ii) above,
persons will not be considered to be acting as a group solely because they
purchase or own capital stock or purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets or capital stock, or similar business transaction with the
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets or capital
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. For
purposes of this paragraph, the term “corporation” shall have the meaning
assigned such term under Treasury Regulation section 1.280G-1, Q&A-45.

 

(iv) Each of clauses (i) through (iii) above shall be construed and interpreted
consistent with the requirements of Section 409A and any Treasury Regulations or
other guidance issued thereunder.

 

  11.5 Release Agreement.  In order to receive the payments and benefits set
forth in Sections 8.1 and 11.4, as applicable, (collectively referred to herein
as the “Severance Payments”), the Executive must timely execute (and not revoke)
a separation agreement and general release (the “Release Agreement”) in a
customary form as is determined to be reasonably necessary by the Company in its
good faith and reasonable discretion and which form will include a non-compete
provision.  If the Executive is eligible for Severance Payments pursuant to
Sections 8.1 and 11.4, the Company will deliver the Release Agreement to the
Executive within seven (7) calendar days following the date of termination of
employment.  The Severance Payments are subject to the Executive’s execution and
delivery of such Release Agreement within 45 days of the Executive’s receipt of
the Release Agreement and the Executive’s non-revocation of such Release
Agreement.         11.6 Post-Termination Breach.  Notwithstanding anything to
the contrary contained in this Agreement, the Company’s obligation to provide
the Severance Payments will immediately cease if the Executive breaches any of
the provisions of Sections 6, 7 or 8, the Release Agreement or any other
Agreement the Executive has with the Company.

 

 

12. RETURN OF COMPANY PROPERTY; EXIT INTERVIEW. Upon termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly:

 

  (a) Deliver to the Company all documents and other tangible media in the
Executive's possession or control that evidence, contain or reflect (A)
Confidential Information or (B) Work Product, in each case whether prepared by
the Executive or otherwise coming into the Executive’s possession or control;  
      (b) Destroy any intangible materials that evidence, contain or reflect
Confidential Information or Work Product on equipment or media not owned by the
Company, unless otherwise directed by the Company; and         (c) Return to the
Company all equipment, files, software programs and other personal property
belonging to the Company.

 

 -10- 

   

 

Upon termination of the Executive’s employment with the Company for any reason,
the Executive will attend an exit interview with a representative of the Company
to review the Executive’s continuing obligations under this Agreement.

 

13. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all
contemporaneous and prior agreements and understandings between them as to such
subject matter. Not in limitation of the foregoing, this Agreement supersedes
the Prior Employment Agreement. Except as otherwise expressly provided herein,
this Agreement may not be amended except by an instrument in writing executed by
the Company and the Executive.  Subject to the other provisions of this
Agreement, any subsequent change or changes in the Executive’s duties, salary,
or compensation will not affect the validity or scope of this Agreement,
including the validity or scope of Section 8.        14. ASSIGNMENT. The
Executive shall not be permitted to assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Company.     15.
GOVERNING LAW; JURISDICTION. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the Commonwealth of Massachusetts
without giving effect to the principles of conflicts of laws thereof. The
parties hereby consent and submit to the exclusive jurisdiction and venue of the
courts located in Suffolk County, Massachusetts in connection with any actions
or proceedings brought against either of them (or each of them) arising out of
or relating to this Agreement.     16. MISCELLANEOUS. No waiver by either party
of any term or condition of this Agreement, whether by conduct or otherwise, in
any one or more instance, shall be deemed a continuing waiver of any such term
or condition, or a waiver of any other term or condition of this Agreement.
Headings set forth in this Agreement are solely for the convenience of the
parties and have no legal effect. If any provision of this Agreement shall be
found to be invalid by any court having competent jurisdiction, the invalidity
of such provision shall not affect the validity of the remaining provisions
hereof. This Agreement shall be (i) binding upon, and will inure to the benefit
of, the parties and their permitted respective successors and assigns, (ii)
construed without presumption of any rule requiring construction to be made
against the party causing it to be drafted and (iii) executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical.     17. TAX WITHHOLDING. The Company or other
payor is authorized to withhold from any benefit provided or payment due
hereunder, the amount of withholding taxes due any federal, state or local
authority in respect of such benefit or payment and to take such other action as
may be necessary in the opinion of the Board to satisfy all obligations for the
payment of such withholding taxes. The Executive will be solely responsible for
all taxes assessed against him with respect to the compensation and benefits
described in this Agreement, other than typical employer-paid taxes such as
FICA, and the Company makes no representations as to the tax treatment of such
compensation and benefits.     18. SECTION 409A COMPLIANCE. All payments under
this Agreement are intended to comply with or be exempt from the requirements of
Section 409A of the Code and regulations promulgated thereunder (“Section
409A”). As used in this Agreement, the “Code” means the Internal Revenue Code of
1986, as amended. To the extent permitted under applicable regulations and/or
other guidance of general applicability issued pursuant to Section 409A, the
Company reserves the right to modify this Agreement to conform with any or all
relevant provisions regarding compensation and/or benefits so that such
compensation and benefits are exempt from the provisions of 409A and/or
otherwise comply with such provisions so as to avoid the tax consequences set
forth in Section 409A and to assure that no payment or benefit shall be subject
to an “additional tax” under Section 409A. To the extent that any provision in
this Agreement is ambiguous as to its compliance with Section 409A, or to the
extent any provision in this Agreement must be modified to comply with Section
409A, such provision shall be read in such a manner so that no payment due to
the Executive shall be subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code. If necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Code concerning payments to “specified
employees,” any payment on account of the Executive’s separation from service
that would otherwise be due hereunder within six (6) months after such
separation shall be delayed until the first business day of the seventh month
following the date of termination of employment and the first such payment shall
include the cumulative amount of any payments (without interest) that would have
been paid prior to such date if not for such restriction. Each payment in a
series of payments hereunder shall be deemed to be a separate payment for
purposes of Section 409A. In no event may the Executive, directly or indirectly,
designate the calendar year of payment. All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and (iv)
the right to reimbursement is not subject to liquidation or exchange for another
benefit. Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the Company
for purposes of Section 11.2 unless the Executive would be considered to have
incurred a “termination of employment” from the Company within the meaning of
Treasury Regulation §1.409A-1(h)(1)(ii). In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Section 409A or damages for failing to comply with
Section 409A.

 

 -11- 

   

 

19. 280G MODIFIED CUTBACK.

 

  (a) If any payment, benefit or distribution of any type to or for the benefit
of the Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would subject the Executive
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Parachute Payments shall be reduced so that the maximum amount of the Parachute
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by the Executive after application of the
above reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount. Unless the
Executive shall have given prior written notice to the Company to effectuate a
reduction in the Parachute Payments if such a reduction is required, which
notice shall be consistent with the requirements of Section 409A to avoid the
imputation of any tax, penalty or interest thereunder, then the Company shall
reduce or eliminate the Parachute Payments by first reducing or eliminating
accelerated vesting of stock options or similar awards, then reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A) to the extent such reduction or elimination would accelerate or
defer the timing of such payment in a manner that does not comply with Section
409A.         (b) An initial determination as to whether (x) any of the
Parachute Payments received by the Executive in connection with the occurrence
of a change in the ownership or control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (y) the amount of any reduction, if any, that may be required pursuant
to the previous paragraph, shall be made by an independent accounting firm
selected by the Company (the “Accounting Firm”) prior to the consummation of
such change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company. The Executive
shall be furnished with notice of all determinations made as to the Excise Tax
payable with respect to the Executive’s Parachute Payments, together with the
related calculations of the Accounting Firm, promptly after such determinations
and calculations have been received by the Company.         (c) For purposes of
this Section 19, (i) no portion of the Parachute Payments the receipt or
enjoyment of which the Executive shall have effectively waived in writing prior
to the date of payment of the Parachute Payments shall be taken into account;
(ii) no portion of the Parachute Payments shall be taken into account which in
the opinion of the Accounting Firm does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code; (iii) the Parachute
Payments shall be reduced only to the extent necessary so that the Parachute
Payments (other than those referred to in the immediately preceding clause (i)
or (ii)) in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code or are
otherwise not subject to disallowance as deductions, in the opinion of the
auditor or tax counsel referred to in such clause (ii); and (iv) the value of
any non-cash benefit or any deferred payment or benefit included in the
Parachute Payments shall be determined by the Company’s independent auditors
based on Sections 280G and 4999 of the Code and the regulations for applying
those sections of the Code, or on substantial authority within the meaning of
Section 6662 of the Code.

 

 -12- 

   

 

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the Effective Date.

 

  CORBUS PHARMACEUTICALS HOLDINGS, INC.         By:   Name: Yuval Cohen, Ph.D.  
Title: Chief Executive Officer         By:   Name: Sean Moran   Address: [*]

 

 -13- 

   

 

Schedule A

 

Executive Statement Regarding Prior Inventions

 

Except as set forth below, the Executive acknowledges that at this time he does
not have any right, title or interest in or to any Prior Inventions (as defined
in Section 7.8 of this Agreement) except those (if any) listed below:

 

[List any applicable Prior Inventions or write “None”.]

 

[If you need more space please attach a separate continuation sheet]

 

The Executive certifies that the foregoing is true, accurate and complete.

 

The Executive’s Name:         Date:           Signature:  

 

 -14- 

 

